2019 IL App (1st) 181422
                                      No. 1-18-1422
                                                                  Third Division
                                                                   June 28, 2019
______________________________________________________________________________

                                          IN THE
                           APPELLATE COURT OF ILLINOIS
                                    FIRST DISTRICT
______________________________________________________________________________

JOHN CANNICI,                               )      Appeal from the
                                            )      Circuit Court of
        Plaintiff-Appellant,                )      Cook County.
                                            )
    v.                                      )      No. 16 CH 12700
                                            )
THE VILLAGE OF MELROSE PARK, THE )                 Honorable
BOARD OF FIRE AND POLICE                    )      Neil H. Cohen,
COMMISSIONERS OF MELROSE PARK,              )      Judge, presiding.
MICHAL CAPUTO, Commissioner; MARK           )
RAUZI, Commissioner; PASQUALE               )
ESPOSITO, Commissioner; RICHARD             )
BELTRAME, Individually and in His Official )
Capacity as Melrose Park Fire Chief;        )
RONALD SERPICO, Individually and in His )
Official Capacity as Mayor of Melrose Park, )
                                            )
        Defendants                          )
                                            )
(The Village of Melrose Park, The Board of  )
Fire and Police Commissioners of Melrose    )
Park, Michal Caputo, Mark Rauzi, Pasquale   )
Esposito, and Richard Beltrame, Defendants- )
Appellees).                                 )
______________________________________________________________________________

            JUSTICE COBBS delivered the judgment of the court, with opinion.
            Presiding Justice Fitzgerald Smith and Justice Ellis concurred in the judgment and
         opinion.
                                         OPINION
     No. 1-18-1422


¶1         Plaintiff, John Cannici, appeals the circuit court order affirming the decision of the Board

        of Fire and Police Commissioners of Melrose Park (Board) to terminate his employment as a

        firefighter for violation of the residency requirement set forth by local ordinance No.

        2.52.020. Melrose Park Municipal Code § 2.52.020 (adopted 1997). He further challenges the

        circuit court’s failure to provide any remedy despite finding that there was a due process

        violation during the administrative proceedings. Cannici requests that this court vacate the

        Board’s decision, order his reinstatement with back pay, and award him attorney fees.

¶2                                         I. BACKGROUND

¶3         Richard Beltrame, the fire chief of the Village of Melrose Park, filed an official statement

        of charges against Cannici on June 28, 2016.Chief Beltrame alleged that Cannici did not

        maintain a bona fide residence in Melrose Park because it was not his principal place of

        residence and abode. Chief Beltrame submitted the matter to the Board to set a hearing date

        and take appropriate actions in accordance with the Board’s rules and regulations and the

        Illinois Municipal Code (see 65 ILCS 5/10-2.1-17 (West 2016). Cannici was charged with

        violating the residency ordinance, which required that

               “[e]ach and every officer and employee of the village, unless exempted by this

           chapter, must be a resident of the village as that term has been defined herein. *** Each

           and every employee must maintain resident status during his or her period of

           employment.” Melrose Park Municipal Code § 2.52.020 (adopted 1997).

        The Village ordinance defines residence as “a dwelling place used as a home, located within

        the corporate boundaries of the village, and includes single-family dwellings, rental

        apartments and property, mobilehomes, condominiums, and dwelling units in multifamily,

        multidwelling or multipurpose buildings.” Melrose Park Municipal Code § 2.52.010 (adopted
                                                   -2­
     No. 1-18-1422

        1997). Correspondingly, a resident is defined as “a natural person who occupies a residence,

        as hereinbefore defined, as his or her principal place of residence and abode.” Melrose Park

        Municipal Code § 2.52.010 (adopted 1997). Under the rules and regulations of the Board,

        Cannici’s failure to abide by the residency ordinance 1 was cause for termination.

¶4                                          A. Board Proceedings

¶5          Cannici was the only witness called at the hearing before the Board, and the evidence

        adduced was as follows. Cannici was raised in Melrose Park, left the village for college, and

        returned after completing his bachelor’s degree. In 2000, around the same time he began his

        employment with the Village, he purchased and moved into a duplex at 1722 Broadway

        Avenue, Melrose Park. In 2002, he married, and his wife also moved into the duplex. A year

        later, Cannici purchased a two-story single family home at 906 Norwood Street, Melrose

        Park, and sold the duplex in anticipation of growing his family. His son was born in 2004,

        followed by his daughter in 2006. The Cannici family lived together at the Norwood house

        until 2008.

¶6          In 2008, Cannici purchased a second house in Orland Park. According to Cannici, the

        new property was an investment property. Nonetheless, his wife and two children moved into

        the new house and had no intention of returning to the Norwood house. From 2008 through

        the spring of 2013, Cannici testified that he lived in the Norwood house alone and would

        spend the weekends with his family in Orland Park. He and his wife had no marital problems

        and were not living separately in anticipation of seeking a divorce.




            1
            The statement of charges also alleged that Cannici violated the residency clause of the collective
        bargaining agreement; however, the agreement is not included in the record on appeal, nor is it
        addressed by either party.
                                                      -3­
     No. 1-18-1422

¶7          Cannici’s wife had many ties to the Orland Park community. Her parents and sister lived

        there, she was registered to vote there, she had long worked in the area, and in 2007 she

        became the owner of an Orland Park hair salon. Cannici and his wife agreed that they would

        live separately. The decision came after the couple worried about the children starting school

        and their work schedules interfering with school pick-ups and after-school care. They

        believed that moving the children to Orland Park, so that the children’s maternal

        grandparents and aunt could offer more assistance, was the best solution. 2 Thus, the children

        moved to Orland Park with their mother and enrolled in school as “in-district” students.

¶8          Two years into this living arrangement, Cannici hired a realtor and listed the Norwood

        house for sale. For the next three years, Cannici demonstrated a persistent effort to sell the

        Norwood house. He renewed his contract with the realtor twice and periodically lowered the

        sales price. Throughout this time, he continued to live in the Norwood house alone. He

        explained that, as the only one using the house in Melrose Park, he planned to sell the house

        in order to buy a smaller place. In May 2013, Cannici abandoned his efforts to sell the house

        after the third sales contract expired, entered a leasing agreement with John and Angellica

        Cichon, and moved into the Orland Park house with his family.

¶9          The “Basic Rental Agreement or Residential Lease” signed on May 26, 2013, designated

        the Cichons as temporary residents with the lease running from June 1, 2013 through May

        31, 2014. Rent payments of $1400 each month were due to Cannici at his Orland Park house

        by the fifteenth of each month, and the lease would automatically renew on a month-to­

        month basis after May 31, 2014. Either party could submit written notice 30 days prior to the

        desired end date in order to terminate the month-to-month contract. The lease further

            2
             Although Cannici’s parents had lived in Melrose Park for a period of time, Cannici testified that
        in 2008, he no longer had any family living in Melrose Park that could help with childcare.
                                                      -4­
       No. 1-18-1422

          provided that the Cichons would be responsible for payment of utilities and property

          maintenance needs such as plumbing, mowing, or snow removal. According to the inventory

          clause, Cannici left a washer, dryer, some wicker furniture, and a coffee table on the

          premises that the Cichons were authorized to use. Additionally, a handwritten clause

          provided, “Temporary Resident shall have use of laundry room only in the basement of

          premises.” Cannici explained that he wanted to be clear that the Cichons were only renting

          the main floors. The basement remained his space, as he left a number of personal items there

          and only granted limited permission to enter the basement for using the laundry machines.

          Cannici also explained that he reserved a right of entry into the Norwood house in his

          arrangement with the Cichons. The lease, however, only provided for entry with notice in

          regards to showing the premises to prospective renters, buyers, and lenders or for inspections

          and repairs. Entry without notice was only provided for by the lease in cases of emergency or

          suspected abandonment.

¶ 10         Although he physically lived at the Orland Park house throughout the term of the rental

          lease, Cannici continued to use the Norwood house as his mailing address for a number of

          items, and he would call whenever he intended to drop by to pick up his mail. In support of

          his claim of maintaining his residency, Cannici submitted over 600 pages of documents,

          which included his bills, credit card and investment statements, voter registration, retirement

          benefits, etc., which continuously listed the Norwood house as the mailing address between

          2013 and 2016.

¶ 11         During the hearing, Cannici testified regarding an e-mail between himself and his realtor,

          from November 30, 2010, in which the realtor asked Cannici if he knew anyone who would

          be interested in a one-bedroom apartment, available at the beginning of 2011. Cannici


                                                     -5­
       No. 1-18-1422

          responded the next day, “I will take it if we could sell before then.” The realtor also asked if

          Cannici wanted to rent out the Norwood house, to which Cannici offered no response.

          Cannici explained in his testimony that he had received several inquiries as to whether he

          was willing to rent out the house; however, he did not initially plan to do so.

¶ 12          He changed his mind in 2013 after he was approached by a neighbor who was a relative

          of the Cichons. His neighbor explained that he knew of Cannici’s situation and thought

          Cannici could offer some assistance to the Cichons, who had recently suffered a personal

          tragedy. Cannici explained that, at first, he did not agree to rent to the Cichons because he did

          not want to “mess with that.” Cannici’s neighbor approached him a couple more times, and

          Cannici eventually agreed. Cannici noted that these requests came after the Rahm Emanuel

          case (Maksym v. Board of Election Commissioners, 242 Ill. 2d 303 (2011)) had come out,

          which he “read up on.” He figured that, if “[he] could help this family out and maintain [his]

          residence” without it being a problem under the Emanuel case, then he would do it. The

          Cichons moved out shortly before Cannici’s interview with the Village’s investigators in

          June 2016. Cannici stated that his move back to the Norwood house was only coincidental to

          the investigation into his resident status.

¶ 13          The Board determined that cause existed for Cannici’s termination where he admitted

          that he did not live at the Norwood house for this period of three years. The Board ruled that

          “[t]he residency ordinance is not satisfied by virtue of ownership of the property” where

          “ownership of the property is not required by the ordinance at all.” The Board recognized

          that Cannici had since moved back into the Norwood house 3 after the investigation was

          opened but found that continuous residency was required and the three-year gap during his

              3
               During the course of the administrative review period and related appeals, Cannici has since sold
          the Norwood house and moved back to the Orland Park house.
                                                        -6­
       No. 1-18-1422

          employment for the Village constituted a violation of the ordinance. The Board further

          commented that it rejected the credibility of Cannici’s testimony that he terminated the lease

          with the Cichons coincidentally after the investigation began, and it found that Cannici’s

          actions exhibited an intent to try and emulate the facts of the Maksym to improperly

          circumvent the Village ordinance.

¶ 14                                      B. Administrative Review

¶ 15         Cannici filed a verified complaint for administrative review challenging the Board’s

          decision to terminate him based on the ordinance violation. Cannici argued that his residency

          had been clearly established and could only be lost if the Village demonstrated his physical

          absence and intent to abandon. He asserted that the evidence overwhelmingly demonstrated

          that he had no intention of abandoning his Melrose Park residency. Thus, the Board’s

          decision should be reversed because it was contrary to law, it was an abuse of discretion, it

          was against the manifest weight of the evidence, and the Board did not comply with the

          Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2016)).

¶ 16         Counts II and III asserted that defendants violated both 42 U.S.C. § 1983 and the

          fourteenth amendment of the United States Constitution where they acted with malice or

          recklessly to disregard Cannici’s due process and equal protection rights. Specifically,

          Cannici complained of a due process violation where there were ex parte communications

          between the Board’s counsel and the prosecuting attorney. Cannici also complained that the

          Board disregarded the law, ignored undisputed testimony, and misrepresented the evidence in

          its decision which further denied him due process. Cannici asserted that defendants also

          denied him equal protection of the law where they engaged in a pattern of selective

          investigation and enforcement of the residency ordinance.


                                                     -7­
       No. 1-18-1422

¶ 17         The allegations of ex parte contacts included when Chief Beltrame was invited to appear

          before the Board without notice to Cannici to discuss scheduling. In addition to this meeting,

          Cannici asserts that ex parte discussions took place in e-mails sent from the Board’s counsel

          to the prosecuting attorney. In response to the perceived injustice, Cannici’s counsel filed a

          motion for “reappointment of counsel to the Board and disqualification of prosecutor” in

          combination with a motion to dismiss the statement of charges. This motion was denied by

          the Board, and no hearing transcript or written opinion regarding the motion is in the record.

¶ 18                                1. Federal Claims in the District Court

¶ 19         Counts II and III were removed to federal court and reviewed by the Eastern Division of

          the Northern District Court of Illinois. Cannici v. Village of Melrose Park, 262 F. Supp. 3d
591 (N.D. Ill. 2017). Defendants filed a motion to dismiss under Rule 12(b)(6) of the Federal

          Rules of Civil Procedure (Fed. R. Civ. P. 12(b)(6)), which was granted by the district court.

          The district court found that, although Cannici had a protected interest in his employment,

          Cannici did not allege any deficiency in the postdeprivation remedies available to him. The

          district court explained that under a § 1983 due process claim (42 U.S.C. § 1983 (2012)), an

          aggrieved party can challenge the established state procedure or the actions of a state

          employee in implementing the procedure. Cannici’s claim entailed challenging the latter, in

          that defendants failed to implement or abide by the established state procedure in a fair

          manner. The district court stated that “ ‘the state’s obligation under the Due Process Clause

          [in such cases] is to provide sufficient remedies after its occurrence, rather than to prevent it

          from happening.’ ” Cannici, 262 F. Supp. 3d at 594 (quoting Michalowicz v. Village of

          Bedford Park, 528 F.3d 530, 535 (7th Cir. 2008)). Such requirement left Cannici with the

          option of invoking the state’s postdeprivation remedy, review under the Administrative


                                                      -8­
       No. 1-18-1422

          Review Law (735 ILCS 5/3-101 et seq. (West 2016)), or demonstrating that the

          postdeprivation remedies were inadequate. As Cannici’s complaint challenged the adequacy

          of the predeprivation protections, and Cannici had not yet availed himself of the

          postdeprivation protections, the district court found dismissal of count II under Rule 12(b)(6)

          was appropriate.

¶ 20         The district court next found that Cannici’s equal protection claims were foreclosed by

          the Supreme Court’s decision in Engquist v. Oregon Department of Agriculture, 553 U.S.
591 (2008). Thus, the district court also dismissed count III and remanded the issue to state

          court for administrative review under count I of the complaint.

¶ 21                                        2. State Circuit Court

¶ 22         After the district court remanded the case to the circuit court, defendants filed their

          answers to count I and other pleadings. The circuit court issued an order on December 6,

          2017, affirming the Board’s decision finding that the plain language of the Village’s

          residence ordinance required Cannici to occupy a dwelling place in Melrose Park during his

          employment, which he did not between 2013 and 2016. The court distinguished the case of

          Maksym, finding that the election residency statute had different requirements than the

          residency ordinance and thus was inapplicable to the facts before the court.

¶ 23         The circuit court also addressed Cannici’s ex parte claims, which the court noted were

          addressed in a footnote rather than the main portions of Cannici’s pleadings and thus

          improperly raised. The court initially stated that the communications between counsel were

          not ex parte communications and, even if considered as such, Cannici had not shown the

          existence of any bias, such that the members of the Board had prejudged the facts or the law

          of his case prior to the Board hearing. Cannici moved for reconsideration, arguing that

                                                     -9­
       No. 1-18-1422

          Maksym was wholly applicable to his case and that he had properly raised the issue of

          ex parte communications in his verified complaint for administrative review.

¶ 24         At the January 22, 2018 hearing, the court addressed Cannici’s motion for

          reconsideration and reaffirmed the Board’s decision, finding that, as a matter of law, Cannici

          could not maintain a residency in Melrose Park while living with his family in Orland Park

          for three years. The court also heard counsel’s argument that the Board was biased by virtue

          of the Board’s attorney engaging in ex parte communications with the prosecuting attorney.

          The court noted that it could not see how these communications could void the entire hearing

          where the evidence against Cannici was overwhelming and the result of the proceeding

          would be no different had the communications not taken place. The court asked for

          supplemental briefing on the appropriate remedy in light of finding a due process violation

          where no prejudice can be shown, rejecting the idea that Cannici could be given “a total

          pass.” The court further noted that it did not see a cause of action for monetary damages

          under a due process argument before it, which counsel later explained was currently pending

          before the Seventh Circuit. The court then ordered the issue of due process remedies to be

          held in abeyance until the federal court issued its decision.

¶ 25                                3. Federal Claims at the Seventh Circuit

¶ 26         Cannici’s appeal of the district court’s decision to the Seventh Circuit was rejected.

          Cannici v. Village of Melrose Park, 885 F.3d 476 (7th Cir. 2018). The Seventh Circuit

          affirmed the analysis applied by the district court and highlighted that “we have found time

          and again that the Illinois [Administrative Review Law] provides sufficient post-deprivation

          relief.” Id. at 480. The court also wrote:




                                                       - 10 ­
       No. 1-18-1422

             “Cannici does not contend that his rights under the [Administrative Review Law] have

             not been afforded to him. In fact, his counsel brought to our attention that the state court

             judge has found the administrative review claim in his favor and deferred further

             proceedings pending this Court’s decision. Thus, we have no reason to believe Cannici

             has been deprived of his due process rights.” Id.

          Therefore, the district court’s dismissal of counts II and III was affirmed.

¶ 27                                 4. Remedy in the State Circuit Court

¶ 28         During the abeyance period, Cannici filed a motion for discovery, which the court heard

          on May 7, 2018. Cannici’s counsel represented to the circuit court that, if the court needed to

          make a finding of prejudice stemming from the due process violation, then Cannici needed

          access to discovery in order to prove the Board’s bias. The court and Cannici’s counsel then

          discussed what matters were actually pending before the court and disagreed over whether

          the due process claim was properly before the court. In reviewing the claims in the verified

          complaint, the court noted that it had already dealt with the request for administrative review

          in count I and the federal courts had dismissed counts II and III of the complaint. Counsel

          attempted to argue that the Seventh Circuit’s ruling on the federal due process claim

          indicated that the federal court expected the circuit court to deal with the due process claim

          under count II.

¶ 29         The court took issue with the representations counsel may have made to the Seventh

          Circuit regarding the court’s findings but nevertheless found that the opinion clearly spelled

          out the end of Cannici’s count II. Cannici’s counsel responded that there still needed to be a

          clear finding on count II and that the circuit court was required to make the finding. The

          court reiterated that the federal courts held that Cannici had no cause of action under the

                                                     - 11 ­
       No. 1-18-1422

          federal due process claim where “you are given a review under the APA” thus the concern is

          “not if you win, but if you get the review you’re entitled to under Count 1, that that satisfies

          the problem you’re raising under count 2.” Furthermore, the court highlighted that Cannici

          had failed to raise any state due process claims regarding the Illinois Constitution. The court

          then entered and continued the motion for discovery to the hearing date set for supplemental

          briefing on the remedy issue.

¶ 30         On June 4, 2018, the parties appeared before the circuit court again to discuss the remedy

          after it found there had been a procedural due process violation. The court highlighted that

          the ex parte contacts did not constitute a substantive due process violation, nor did it consider

          this a chance to reargue the merits of the case. Thus, the hearing was limited to discussing the

          appropriate remedy to address the improper ex parte communications, which amounted to a

          procedural error. In particular, the court noted,

                 “What proof do you have that the tribunal itself was unfair? *** [Board’s counsel]

             spoke to the prosecutor who was going to appear before the board and as a result thereof

             violated his duty *** Okay. It’s, again, lamentable. It’s not, you know, the worst thing

             that has ever happened in the history of the world. It’s not something that, however, I

             should ignore and I don’t ignore it. But that’s not proof that the board was prejudice[d]

             ***.”

          The court concluded that it would not make presumptions about the Board based on

          counsel’s actions. Furthermore, because the evidence of the ordinance violation came

          directly from Cannici himself, the court found that rehearing of the matter before an unbiased

          panel would not change the outcome. Thus, the court denied the request for discovery to




                                                      - 12 ­
       No. 1-18-1422

          prove the Board’s prejudice and any remedy in light of the overwhelming evidence that

          would result in Cannici’s termination regardless of whether the procedural error was cured.

¶ 31                                           II. ANALYSIS

¶ 32         On appeal, Cannici asks this court to determine what rule of law applies in the

          enforcement of a residency ordinance. He contends that the Board’s interpretation of the

          ordinance is at odds with the standard set forth by our supreme court in Maksym. Cannici

          further requests that this court find that his due process rights were violated and argues that

          he should be afforded a remedy in the form of reinstatement with back pay and attorney fees.

¶ 33                                          A. Resident Status

¶ 34         Cannici asserts that his resident status was irrefutably established and the question before

          the Board and courts of review turns solely on whether he abandoned his resident status

          during the three-year period he leased his Norwood house to the Cichons. Cannici contends

          that, in order to find an ordinance violation, the Village had to prove that he acted with the

          intent to abandon his residency. Cannici argues that the Village failed to meet its burden of

          proof and therefore the Board’s decision to terminate him for violating the residency

          ordinance was improper. Defendants respond that the residency ordinance at issue here was

          stricter than in the cases cited by Cannici and only physical presence, rather than intent,

          mattered. Furthermore, even if intent was considered, defendants argue that Cannici’s actions

          and the surrounding circumstances supported a finding that Cannici intended to abandon his

          Melrose Park residency.

¶ 35                                        1. Standard of Review

¶ 36         The Administrative Review Law provides for judicial review of all questions of fact and

          law presented by the entire record. DiFoggio v. Retirement Board of the County Employees

                                                    - 13 ­
       No. 1-18-1422

          Annuity & Benefit Fund, 156 Ill. 2d 377, 380 (1993). Courts cannot consider evidence

          outside of the record of the administrative appeal. 735 ILCS 5/3-110 (West 2016). An

          administrative agency’s findings of fact will only be reversed if they are against the manifest

          weight of the evidence, and questions of law are reviewed de novo. DiFoggio, 156 Ill. 2d at

          380-81. We address Cannici’s argument about the test for determining residency de novo

          because it involves statutory construction, which is a question of law. See Exelon Corp. v.

          Department of Revenue, 234 Ill. 2d 266, 275 (2009) (construing a statute is a pure question of

          law that we review de novo).

¶ 37                                          2. Test for Residency

¶ 38         When construing a statute, this court’s primary objective is to ascertain and give effect to

          the intent of the legislature. Devoney v. Retirement Board of the Policemen’s Annuity &

          Benefit Fund, 199 Ill. 2d 414, 424-25 (2002). The best signal of legislative intent is the

          language used in the statute, which must be given its plain and ordinary meaning. Gillespie

          Community Unit School District No. 7 v. Wight & Co., 2014 IL 115330, ¶ 31. Where the

          statutory language is clear and unambiguous, the court must give it effect without resort to

          other tools of interpretation. Exelon Corp., 234 Ill. 2d at 275. It is never proper for a court to

          depart from the plain language by reading into the statute exceptions, limitations, or

          conditions that conflict with the clearly expressed legislative intent. Id.

¶ 39         In this case, the Melrose Park ordinance required all village employees to maintain their

          resident status during their period of employment. The ordinance clearly defined a resident as

          someone who occupies a dwelling place used as a home, within the boundaries of the

          Village, as one’s principal place of residence and abode. Melrose Park Municipal Code

          § 2.52.010 (adopted 1997). The ordinance did not require ownership, signifying that renting a


                                                      - 14 ­
       No. 1-18-1422

          property for use as a home was sufficient to comply with the ordinance. The word “occupy”

          is generally understood to mean take up, seize, or hold possession of, and in the context most

          relevant to the ordinance, can be understood as to live or stay in a place. Black’s Law

          Dictionary (10th ed. 2014). The word “principal” is generally understood as the chief,

          primary, or most important. Black’s Law Dictionary (10th ed. 2014). Reading the ordinance

          with these definitions in mind, the requirement is that the primary home that employees of

          the Village live or stay in must be within the boundaries of the Village throughout their

          period of employment. It is clear that, for three years, Cannici did not live or stay in his

          Norwood house despite owning the property. Instead, he lived in a house in Orland Park with

          his family while renting out the Norwood house. Thus, he did not abide by the ordinance’s

          requirements to be a resident and maintain his resident status during his employment period.

¶ 40         Cannici raises a number of convoluted arguments to challenge this straightforward

          reading of the ordinance. For example, he argues that the phrase “during his or her period of

          employment” cannot be equated with the phrase “throughout his or her employment.” He

          argues that reading the ordinance as requiring an employee to maintain resident status

          “throughout” is both superfluous and renders the ordinance incapable of enforcement.

          However, the very definition of “during” means “throughout the duration of.” Merriam-

          Webster Online Dictionary, http://www.merriam-webster.com/dictionary/during (last visited

          June 25, 2019) [https://perma.cc/TJY5-3NH3]. Thus, the ordinance clearly contemplated that

          an employee should continuously be a resident as long as he or she continued to be employed

          by the Village.

¶ 41         He further contends that the term “resident status” is not clearly defined in the ordinance

          and should be understood as requiring an employee to only establish a residence in the


                                                    - 15 ­
       No. 1-18-1422

          Village once and, from then on, to continue to intend to maintain his resident status, which he

          can do as long as he does not demonstrate an intent to “abandon” his residency. Under

          Cannici’s interpretation, because he lived in Melrose Park at one point, as long as he

          intended to eventually return to Melrose Park, within an indefinite period of time, he could

          continuously maintain his resident status despite living elsewhere. However, to argue that the

          addition of the word “status” after resident fundamentally alters the definition of “resident,”

          as provided by the ordinance, is illogical. Here, the requirements to be a resident are clearly

          defined. The additional requirement of maintaining “resident status” is simply read as

          maintaining the condition of being a resident.

¶ 42         Cannici argues that a definition of residency cannot mean a requirement of “actually

          residing” because this definition was previously rejected by the Illinois Supreme Court. The

          primary issue with Cannici’s argument stems from his reliance on case law that crafted a

          definition for residency where the statute did not define it. In Maksym, our supreme court had

          no alternative but to to discern the legislature’s intent where there were no clear definitions

          of resident or residency in the Illinois Municipal Code. See 65 ILCS 5/1-1-1 et seq. (West

          2010). Thus, the court had to craft a definition of what it meant to “reside in” the

          municipality in order to be eligible for municipal office. Maksym, 242 Ill. 2d at 318. Our

          supreme court rejected the appellate court’s definition of “actually residing” as circular

          reasoning and a faulty definition for what it means to reside in a municipality. Id. at 324.

¶ 43         Unlike the Illinois Municipal Code in Maksym, the Melrose Park ordinance clearly

          defines resident and residence, and it requires its employees to maintain their status as

          residents during their employment. Thus, we find no reason to depart from the plain language

          by reading into the ordinance definitions and tests drawn from other cases that conflict with


                                                     - 16 ­
       No. 1-18-1422

          the clearly expressed legislative intent. We find that the Board properly interpreted and

          applied the Village ordinance and correctly found Cannici in violation of the ordinance due

          to the three-year period he did not live in his Norwood house during his employment as a

          village firefighter.

¶ 44          Having found that Cannici’s testimony demonstrated a clear violation of the residency

          ordinance, we need not address Cannici’s arguments that the Board improperly inferred

          intent to abandon his residency due to his failed attempts to sell the Norwood house. We also

          briefly note that Cannici’s arguments—that a test based solely on physical absence is

          unenforceable and unfair where he was away from the Norwood house during “some of his

          non-working hours”—are a mischaracterization of the Board’s findings. The Board did not

          indicate that it found fault with Cannici’s earlier arrangement where he lived in the Norwood

          house for a majority of the week and would spend his weekends at the Orland Park house.

          Although this arrangement included physical absence from the Norwood house for “some” of

          the time, this was not a violation of the residency ordinance, as he still lived in the Norwood

          house for the majority of his time and treated it as his primary home or abode. However,

          when he leased the Norwood house to the Cichons, he no longer used the Norwood house as

          his primary home and spent practically no time in the Norwood house, except the time spent

          picking up his mail.

¶ 45                                               3. Intent

¶ 46          Even assuming that the Maksym test involving intent should be employed here, we would

          reject Cannici’s attempt to draw parallels between himself and the parties involved in

          Maksym. The test in Maksym provided that assessing whether residency was established

          required “(1) physical presence, and (2) an intent to remain in that place as a permanent


                                                    - 17 ­
       No. 1-18-1422

          home.” Id. at 326. Furthermore, once established, the presumption is that residency continues

          until the contesting party can demonstrate that residency has been abandoned. Id. In like

          manner, establishing abandonment of residency requires a showing of intent contrary to the

          intent to remain in a place as a permanent home. Id. Intent is “shown primarily from [an

          individual’s] act” and can be supported by the individual’s testimony as to intention,

          although such testimony is not necessarily conclusive. Id.

¶ 47         In Maksym, Emanuel purchased a home in Chicago in 1998 and lived there with his

          family from 1998 through January 2009. Id. at 306. After receiving an appointment to serve

          as chief of staff to the President of the United States, Emanuel moved to Washington, D.C.

          alone, while his family remained at the Chicago house from January to May 2009. Id. at 307.

          Emanuel’s family later joined him Washington, D.C., and they lived in a house, which was

          leased from June 1, 2009, through June 30, 2011. Id. The family had moved most of their

          clothes and personal belongings to Washington, D.C., and received their mail there rather

          than the Chicago house. Id. They leased the Chicago house to another family, although they

          left furniture and over 100 boxes of personal possessions in the Chicago house. Id. The lease

          was to run from September 1, 2009, through June 30, 2011. Id. During his time in

          Washington, D.C., Emanuel continued to pay property taxes and list his Chicago house as his

          address on his driver’s license, personal checks, and voter registration. Id. Emanuel resigned

          his post as chief of staff on October 1, 2010, and returned to Chicago, entering a lease to live

          in an apartment in Chicago for the duration of the other family’s lease on his Chicago house.

          Id. Emanuel testified that his intention was always to return to living in the Chicago house

          after serving the President for approximately 18 to 24 months. Id.




                                                     - 18 ­
       No. 1-18-1422

¶ 48         Cannici highlights his similarities with Emanuel, in that he maintained ownership of the

          Norwood house, continued to pay property taxes, and listed the house as his mailing address

          on a number of important documents. He also points out that the lease to the Cichons was

          intended to be on a temporary basis, for a one-year term. He argues that the conditions

          surrounding the entering of a lease were not driven by his decision to move out but were

          intended to help a struggling family, in a similar manner to how Emanuel’s move was

          dictated by outside forces calling on him to serve the President. Cannici further contends that

          his decision to leave personal items and furniture at the Melrose Park house indicated his

          intent to return, which was underscored by his undisputed testimony that he intended to

          return to live in Melrose Park.

¶ 49         However, Cannici glazes over an important distinction between himself and Emanuel that

          is essential to the determination of intent. In Emanuel’s case, he and his family moved into

          other units that were leased on a temporary basis with the end dates coinciding with the lease

          of his Chicago house to another family. In contrast, Cannici moved into a second house that

          he owned and that his wife and children had been living in as their permanent home. His

          family had no intention of returning to the Norwood house, as they were working and

          attending school in Orland Park and intended to continue doing so even after the Cichons

          moved out.

¶ 50         Notably, the facts and circumstances surrounding Cannici’s living arrangements fall more

          in line with an example provided in the Maksym decision, which our supreme court stated

          would establish abandonment:

             “[I]f an Illinois resident accepts a permanent job with an out-of-state corporation,

             purchases a house in a new state, moves his or her family into the new house, moves all


                                                    - 19 ­
       No. 1-18-1422

             of his or her belongings out of the old house and into the new one, and then rents out the

             old house on a one-year lease with a right to renew, it clearly could be said that this was

             an abandonment of the Illinois residency.” Id. at 329.

          Although Cannici had not accepted a permanent job outside of Melrose Park, he purchased a

          house in another city, moved his family and the majority of his belongings into the new

          house, and entered a one-year lease that allowed for automatic month-to-month renewal.

          Cannici’s testimony that he intended to return to Melrose Park, alone, and maintain his

          resident status is contradicted by the above facts and circumstances. Thus, even applying the

          Maksym analysis, we would find that Cannici violated the residency ordinance and was

          justifiably terminated from his position as a village firefighter.

¶ 51                                       B. Due Process Challenge

¶ 52         In a separate challenge to the validity of the Board’s decision, Cannici contends that he

          was denied due process of the law by the actions of the Board’s attorney. He further argues

          that the circuit erred in holding that he was required to demonstrate specific prejudice in

          order for the court to grant relief on his due process challenge, after the circuit court agreed

          that a due process violation had, in fact, occurred. Cannici asserts that the appropriate remedy

          cannot involve a rehearing, as the Board will continue to be biased against him, and the only

          option for this court is to order him reinstated to his position as a firefighter for the Village

          with back pay.

¶ 53         The Village and Board contend that Cannici has misstated the law because a finding of a

          due process violation does not ipso facto entitle one to a remedy. Defendants maintain that a




                                                      - 20 ­
       No. 1-18-1422

          showing of prejudice must be made, except in cases of structural 4 error, in order to reverse

          the Board’s determination. Moreover, defendants assert that, even if there was an issue with

          the proceedings before the Board, Cannici’s due process rights were protected by his right to

          administrative review by a neutral adjudicator in both the circuit court and this court.

¶ 54          As a preliminary matter, we note that we review the decision of the administrative

          agency, not the circuit court. Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d
497, 531(2006). Thus, the circuit court’s findings and alleged failure to provide a remedy are

          irrelevant to our analysis. Secondly, we review whether this due process claim is properly

          before this court. Cannici’s due process claim under 42 U.S.C. § 1983 and the fourteenth

          amendment were clearly dismissed from the complaint by the federal courts. In spite of the

          dismissal of count II, Cannici contends that there is a due process claim still pending, as he

          has consistently alleged a violation of the due process clause of the Illinois Constitution

          under count I of his complaint seeking administrative review of the Board’s decision. In his

          verified complaint, Cannici referred to and attached a copy of his motion before the Board to

          dismiss or, in the alternative, replace and disqualify the attorneys involved as part of his

          factual summary. He also included a summary of the alleged ex parte contacts. However, in

          the actual allegations listed under count I, Cannici makes no reference to due process under

          the Illinois Constitution or to the Board’s denial of his motion. Count I only alleges that

          reversal of the Board’s decision is warranted because it was contrary to law, it was an abuse

          of discretion, it was against the manifest weight of the evidence, and it failed to comply with

          section 3-104 of the Administrative Review Law (735 ILCS 5/3-104 (West 2016)). This cited




              4
                Cannici does not claim structural error, such as a judge who is financially interested in the case
          or a total deprivation of the right to counsel in criminal cases.
                                                        - 21 ­
       No. 1-18-1422

          section addresses the powers of the courts of review on a request for administrative review

          and does not govern the manner in which the Board should proceed.

¶ 55         In the entire complaint, due process is only mentioned in count II, which was dismissed,

          and briefly in the beginning of his complaint where he describes the Board as responsible for

          conducting administrative hearings in accordance with its rules and regulations, the

          Municipal Code of the Village of Melrose Park, and due process. Cannici did not indicate

          any intent to challenge the Board’s decision for violating due process under the Illinois

          Constitution, nor does he seek review of the Board’s decision to deny his motion to dismiss

          or, in the alternative, to disqualify and replace counsel. However, the Administrative Review

          Law provides for judicial review of all questions of fact and law presented by the entire

          record (DiFoggio, 156 Ill. 2d at 380), and in the interest of a complete review, we will

          address his claim that the ex parte communications tainted the Board’s decision.

¶ 56                                            1. Prejudice

¶ 57         Regardless of whether we agree with Cannici that there were ex parte communications,

          we find that there is no cause to reverse the Board’s decision to terminate him. The

          presumption is that the administrative officers were objective and capable of judging the

          controversy fairly. Waste Management of Illinois, Inc. v. Pollution Control Board, 175 Ill.

          App. 3d 1023, 1040 (1988). Even if we impute counsel’s actions to the Board, as an agent of

          the Board, an agency’s decision will not be reversed absent a showing of prejudice to the

          complaining party. Id. at 1043. Bias or prejudice is shown only where a disinterested

          observer might conclude that a member of the administrative body “had in some measure

          adjudged the facts as well as the law of the case in advance of hearing it.” Sangirardi v.

          Village of Stickney, 342 Ill. App. 3d 1, 11-12 (2003). After thoroughly reviewing the record,


                                                    - 22 ­
       No. 1-18-1422

          we are convinced that plaintiff did not suffer prejudice from the alleged ex parte

          communication in the course of the administrative proceedings. There is no reason to believe

          that the Board’s decision to terminate was driven by any improper prejudgment of the case.

          In the e-mails complained of, counsel for the Board referred counsel for the Village to

          citations for two cases. However, the e-mail itself contained no discussion of the cases or

          their application. The e-mails simply gave the citation and nothing else. This does not

          indicate any particular judgment on the facts of Cannici’s case prior to the hearing. In a

          separate e-mail, counsel for the Board did provide some case analysis; however, this was in

          regards to a procedural matter as to timeliness in light of a party seeking a continuance. This,

          again, does not exhibit a prejudgment of the facts of Cannici’s case. Similarly, the hearing 5

          for which Cannici complains he was not given proper notice only addressed scheduling

          matters and did not involve any discussion of substantive issues in the case.

¶ 58                                           C. Attorney Fees

¶ 59         We summarily reject Cannici’s requests for attorney fees pursuant to 42 U.S.C. § 1988(b)

          (2012) and section 5 of the Illinois Civil Rights Act of 2003 (740 ILCS 23/5(c)(2) (West

          2016)). The former provides for attorney fees, at the court’s discretion, to the prevailing party

          in actions or proceedings to enforce certain provisions of federal law such as 42 U.S.C.

          § 1983, which Cannici raised in his verified complaint. However, as these claims were

          dismissed by the federal courts, Cannici was not the prevailing party and is not entitled to

          attorney fees under § 1988(b). The latter provides for attorney fees and costs to the prevailing

          party in any action brought to enforce a right under the Illinois constitution or a

          discrimination claim on the basis of race, color, national origin, or gender. Cannici was

             5
               There is no report of proceedings from this hearing, and this conclusion is based on the
          representations of defendants.
                                                     - 23 ­
       No. 1-18-1422

          neither the prevailing party in this action, nor did he allege a discrimination claim on the

          basis of a protected class or a cause of action arising under the Illinois Constitution. Thus, he

          is not entitled to attorney fees under section 5(c)(2).

¶ 60                                           III. CONCLUSION

¶ 61         For the reasons stated, we affirm the circuit court and the decision of the Board.

¶ 62         Affirmed.




                                                      - 24 ­